Citation Nr: 1442097	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for left knee degenerative joint disease (DJD) of the medial compartment and chronic musculoligamentous strain.

2. Entitlement to a disability rating higher than 10 percent for right knee DJD of the medial compartment and chronic musculoligamentous strain prior to February 28, 2014, and entitlement to a combined disability rating higher than 20 percent since for right knee DJD of the medial compartment and chronic musculoligamentous strain with instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2001 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded these claims in December 2013 for further development.


FINDING OF FACT

The Veteran's right and left knee disabilities have been manifested by x-ray evidence of arthritis, with flexion limited to, at worst, 115 degrees in the right knee and 112 degrees in the left knee, with pain, but with no more than mild instability in the right knee and no evidence of instability in the left knee.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent under DC 5260-5010 for left knee DJD of the medial compartment and chronic musculoligamentous strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

2. The criteria for a rating higher than 10 percent under DC 5260-5010 prior to February 28, 2014 for right knee DJD of the medial compartment and chronic musculoligamentous strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

3. The criteria for a combined rating higher than 20 percent since February 28, 2014 for right knee DJD of the medial compartment and chronic musculoligamentous strain with instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veteran sent the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) letter in February 2010; therefore, the notice requirements of 38 U.S.C.A. §§ 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include VA treatment records, and as warranted by law, affording VA examinations in February 2010 and February 2014.  The Veteran was also provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II. Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a .

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran submitted a claim for an increased rating for her right and left knee disabilities in February 2010.

In March 2010, she was afforded a VA examination.  At that time, she reported such symptoms as pain, stiffness, locking, lack of endurance, and giving way.  She reported using topical analgesics and bilateral neoprene sleeves, which resulted in a mild decrease in pain.  She reported flare-ups of pain of moderate severity, which occurred daily and lasted six hours.  She stated weather changes, walking fast, and prolonged standing contributed to the flare-ups.  She denied instability, dislocation, subluxation, and inflammatory arthritis.

On physical examination, the Veteran was noted to have an abnormal gait on the right side.  Her range of motion measurements were 0 to 118 degrees in the right knee and 0 to 115 degrees in the left knee, with pain, fatigue, and weakness in both knees.  On repetition, range of motion measurements were 0 to 115 degrees in the right knee and 0 to 112 in the left knee, with pain, fatigue, and weakness.  Upon review of x-rays, the diagnosis was DJD of the medial compartment bilaterally, and chronic bilateral musculi ligamentous strain bilaterally.

In February 2014, as a result of a Board remand, the Veteran had another VA examination.  At that time, she reported prolonged walking, standing, and squatting caused her to experience swelling, locking, and popping, in addition to general throbbing.  She reported no change in her symptoms of pain, weakness, and fatigue, and stated she took over-the-counter pain medication for the discomfort.  She denied experiencing flare-ups that impacted the function of her knees.

On physical examination, the Veteran had a non-antalgic gait.  Her range of motion measurements were 0 to 125 degrees in the right knee, with objective evidence of painful motion at 125 degrees, and 0 to 130 degrees in the left knee, with pain at 130 degrees.  On repetition, range of motion measurements were unchanged.  The Veteran did have pain on palpation in the left knee and medial-lateral instability in the right knee.  She also had bilateral patellar crepitus with resisted range of motion testing.  X-ray studies showed arthritis.

A review of the record shows the Veteran receives private treatment for her bilateral knee disability.  However, there is no indication from the records that her symptoms or treatment differs from that described.

The Veteran has a diagnosis of DJD in both knees, confirmed on x-ray.  At worst, range of motion of the right knee was from 0 to 115 degrees, and range of motion of the left knee was from 0 to 112 degrees.  The Board notes that these range of motion measurements bilaterally do not meet the criteria for even a 0 percent rating for either limitation of flexion or limitation of extension under Diagnostic Codes 5260 and 5261.  However, the Veteran was shown to have pain on motion of the knees during both VA examinations.  Therefore, a 10 percent rating is warranted for each knee under DC 5003-5260.  See 38 C.F.R. § 4.59.  A rating in excess of 10 percent is not warranted for either knee, as the Veteran's range of motion measurements far exceed the criteria for a 20 percent rating (flexion limited to 30 degrees) under DC 5260.  Even considering her subjective complaints as outlined above, the medical evidence of record does not reflect any additional limitation of motion demonstrated upon repetitive motion that would support a higher evaluation at any time.  See VA examination reports dated in March 2010 and February 2014.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); DeLuca, 8 Vet. App. at 204-07.  And to assign two separate ratings for painful motion under DC 5260 and DC 5261 would be pyramiding.  See 38 C.F.R. § 4.14.  The Veteran has consistently demonstrated normal extension of both knees to 0 degrees.

The Veteran was assigned an additional 10 percent rating for her right knee under Diagnostic Code 5257, for slight recurrent subluxation or lateral instability, but only as of February 28, 2014, which was the date of the VA examination where the evidence first showed the Veteran had slight right knee instability.  See VA examination reported dated in February 2014.  However, the Board finds there is no indication the Veteran suffered from right knee instability prior to that date, nor is there evidence the Veteran has ever experienced left knee instability.  While the Veteran has stated she's had symptoms of her knees locking, popping, and giving way, the Board finds the objective findings of the VA examiners to be the most probative evidence in this regard.  Therefore, a rating in excess of 10 percent under DC 5257 is not warranted for the right knee prior to February 28, 2014, and is not warranted at any time for the left knee.

Moreover, none of the examinations revealed evidence of ankylosis of either knee (Diagnostic Code 5256), frequent episodes of locking pain or effusion (Diagnostic Code 5258), removal of cartilage (Diagnostic Code 5259), tibia or fibula impairment (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263), so higher and/or separate ratings are not warranted under these Diagnostic Codes.

Accordingly, the preponderance of the evidence shows that the Veteran's left knee disability has not more nearly met the criteria for a rating higher than 10 percent, her right knee has not more nearly met the criteria for a rating higher than 10 percent prior to February 28, 2014, and her right knee also has not met the criteria for a combined rating higher than 20 percent since February 28, 2014.

IV. Extraschedular Consideration

The Board has considered whether the Veteran's claims should be referred for extraschedular ratings.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Referral for extraschedular consideration is not warranted.  Specifically, with regard to the first Thun factor, a comparison of the Veteran's knee disabilities and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Her knee disabilities are manifested by symptoms and functional impairment expressly addressed by the rating criteria, including pain.  See 38 C.F.R. § 4.40 (addressing functional limitations due to painful motion and weakness), 38 C.F.R. § 4.45 (addressing functional limitations due to weakened movement, fatigability, and incoordination); 38 C.F.R. § 4.59 (providing that joints that are painful, malaligned or unstable should at least be assigned a compensable rating, and that consideration be given to symptoms such as crepitation or pain on manipulation); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.

The Veteran's reported functional limitations, including pain on certain activities such as walking fast and prolonged standing, are expected concomitants of the symptoms and pathology already compensated under the applicable schedular criteria, which are based on limitations of motion and excursion, as well as pain, weakness, and similar factors.  Thus, such limitations are within the purview of the schedular criteria and have been considered in determining that the Veteran's right and left knee disabilities more nearly meet the criteria for a higher rating.  Indeed, the schedular criteria under all Diagnostic Codes and associated regulations ultimately have in view the functional effects contemplated by such criteria, whether or not such functional limitations are explicitly mentioned in them.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); 38 C.F.R. § 4.2 (2013) (providing, in pertinent part, that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified, but coordination of rating with impairment of function will be expected in all instances).

Thus, the Veteran does not have symptoms, pathology, or functional limitations associated with her knee disabilities that have been left uncompensated or unaccounted for by the assignment of schedular ratings.  See Thun, 22 Vet. App. at 115 . As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Id. at 115.  Rather, the disability must be "exceptional" or "unusual."

Consequently, the available schedular evaluations are adequate to rate these disabilities, and therefore the first Thun factor is not satisfied.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such factors, including marked interference with employment or frequent periods of hospitalization, have not been shown.  
Therefore, referral for extraschedular consideration is not warranted.  See id.


ORDER


A rating higher than 10 percent for left knee degenerative joint disease (DJD) of the medial compartment and chronic musculoligamentous strain is denied.

A rating higher than 10 percent for right knee DJD of the medial compartment and chronic musculoligamentous strain prior to February 28, 2014, and entitlement to a combined disability rating higher than 20 percent since for right knee DJD of the medial compartment and chronic musculoligamentous strain with instability, is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


